o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date --------------------------- number release date conex-101217-16 uil the honorable tom emmer member u s house of representatives quaday avenue ne otsego mn attention dear representative emmer i am responding to your inquiry dated date on behalf of your constituents ---------------------------------------------------- about contributions to a health_savings_account hsa the question from your constituents is about the maximum hsa contribution for the year they reach age you can find the rules covering contributions for hsas in sec_223 of the internal_revenue_code we published the contributions limits for in revproc_2015_30 according to revproc_2015_30 for calendar_year the annual_limit on contributions for an individual with self-only coverage under a high_deductible_health_plan is dollar_figure for calendar_year the annual_limit on contributions for an individual with family_coverage under a high_deductible_health_plan is dollar_figure under sec_223 the amount of the maximum hsa contribution deduction in the year an individual reaches age is prorated based on the number of months that the individual is an eligible_individual in particular the maximum contribution is based on the number of months that the person in not enrolled in medicare assuming that the and no disqualifying coverage during for the months that they have family hdhp coverage before the wife enrolls in medicare they would be allowed an hsa contribution of dollar_figure dollar_figure x that could be divided between the couple’s hsas however they agree in addition the spouse turning in april would be allowed a catch-up contribution of dollar_figure dollar_figure x into her hsa the spouse turning in have coverage by a high_deductible_health_plan hdhp -------------- conex-101217-16 october assuming he continues with self-only hdhp coverage would be allowed an additional hsa contribution of dollar_figure dollar_figure x also that spouse would be allowed a catch-up contribution of dollar_figure dollar_figure x into his hsa i hope this information is helpful if you have any questions please call me at --------------------- -------------------- ----------------- or at sincerely christine ellison acting chief health and welfare branch office of associate chief_counsel tax exempt and government entities
